Name: Commission Regulation (EEC) No 3500/84 of 13 December 1984 discontinuing the additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 84 Official Journal of the European Communities No L 327/43 COMMISSION REGULATION (EEC) No 3500/84 of 13 December 1984 discontinuing the additional amounts for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by the Act of Accession of Greece (2), and in particular Article 5 (5) thereof, Whereas for certain of the products specified in Article 1 of Regulation (EEC) No 2783/75, additional amounts were fixed by Commission Regulation (EEC) No 3262/84 of 22 November 1984 fixing the addi ­ tional amounts for ovalbumin and lactalbumin (3) ; Whereas, from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at-frontier offer prices for these products are no longer below the sluice-gate price ; whereas the condi ­ tions set out in Article 5 (3) of Regulation (EEC) No 2783/75 are not satisfied ; whereas it is therefore necessary to discontinue additional amounts laid down in Regulation (EEC) No 3262/84 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3262/84 is hereby repealed. Article 2 This Regulation shall enter into force on 14 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 104 . (2) OJ No L 291 , 19 . 11 . 1979 , p. 17 . (' OJ No L 305, 23 . 11 . 1984, p. 16 .